Title: General Orders, 21 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday April 21st 1778.
Londonderry—Lexington. Laurens.


No Pay-Master is to be discharged but by the Commander in Chief or Officer Commanding in a separate department and none of them are to apply for discharges without first obtaining and producing from the Pay-Master General, Auditors of Accompts and Officers Commanding the Regiments they belong to ample Certificates of their having settled their Accompts properly with the Publick and their Regiments; This to be considered as a standing order.
The Colonels and commanding officers of Regts are to make it an invariable rule to review their respective Regiments once every week, look into the state and condition of the mens Arms Accoutrements and Cloaths and know precisely the State of them & where every man is.
The Brigadiers and Officers commanding Brigades are to do the same in their respective Brigades at least once a fortnight; In a word it is expected from both that every possible Care and Attention will be paid to keep their men together and the Arms, Cloaths and Accoutrements belonging to them in good order—These are also to be considered as standing Orders, but not supercede the daily Inspection of the subordinate Officers agreeable to former orders.
At a Brigade Court-Martial whereof Major Haws was President April 19th 1778—Lieutt John Coffer and Charles Lewis Brodwater of the 10th Virginia Regiment tried for obtaining a Certificate from the Commanding officer of the Regiment that they were not in debt to the

Continent and after obtaining said Certificate unlike Gentlemen and without Right or Justice went to the Virginia State Store procured a quantity of goods designed only for the use of such officers and soldiers from that State as remained in the service.
After mature deliberation on the evidence produced the Court are of opinion that Lieutenants Coffer and Brodwater are guilty of a breach of the 21st Article of the 14th Section of the Articles of War and that they be discharged from the service and compelled to deliver the Cloathing into the store which they drew since they obtained a Certificate of their not being in debt to the Publick and that their resignations be taken from them by the Commanding Officer of their Regiment.
The Commander in Chief approves the sentence and orders it immediately to take place.
